 199301 NLRB No. 22HIGHLAND SUPERSTORES1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.In affirming the judge's findings that the Respondent violated Sec. 8(a)(1)by interrogating and threatening leaders Dino Grando and Frank Colangelo, we
agree with the judge's analysis that Pillows of California, 207 NLRB 369(1973), is distinguishable and therefore find it unnecessary to determine that
case's continuing viability.2At the hearing, the Respondent conceded that its elimination of the thirdshift was a mandatory subject of bargaining and that it was obligated to bar-
gain with the Union if the Union was properly certified as the employees' ex-
clusive representative for purposes of collective bargaining, a matter which we
have previously resolved in Highland Superstores, 297 NLRB 155 (1989). Itcontends, however, that the judge's proposed remedy therefor, i.e., reinstitution
of the shift if requested by the Union, is ``excessive.'' In view of the fact that
this case raises no issues implicating the Board's decision in Otis ElevatorCo., 269 NLRB 891 (1984), we find that the Board's traditional reinstitutionorder is appropriate. However, we shall permit the Respondent to introduce
previously unavailable evidence, if any, at the compliance stage of this pro-
ceeding to demonstrate that reinstitution of the third shift is unduly burden-
some. Lear Siegler, Inc., 295 NLRB 857 (1989).Highland Superstores, Inc. and Highway Drivers,Dockmen, Spotters, Rampmen, Meat Packing
House & Allied Products Drivers & Helpers &
Office Workers & Miscellaneous Employees,
Local 710, a/w International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and
Helpers of America, AFL±CIO. Cases 13±CA±28116 and 13±CA±28225January 17, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn May 23, 1990, Administrative Law Judge NancyM. Sherman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the Charging Party filed a brief in response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record in light of theexceptions and briefs and has decided to affirm the
judge's rulings, findings,1and conclusions and toadopt the recommended Order.2We agree with the judge that the Respondent vio-lated Section 8(a)(3) and (1) by reassigning driver
Nicholas Robinson from the tractor-trailer to working
primarily in the warehouse from mid-November
through January 1989. The Respondent has failed to
rebut the General Counsel's prima facie case that Rob-
inson's apparent switch in his union sympathies led to
his removal from driving the tractor-trailerÐa job on
which he had successfully bid in late 1987 and later
made known that he enjoyed performing, and for
which he received a high performance rating in Octo-
ber 1988 and related merit pay raise.We note that Robinson was temporarily taken offthe tractor-trailer in September and assigned to drive
the smaller shuttle truck for what was to be a period
of up to 6 weeks. The Respondent attempted to show
through the testimony of Supervisor John Mulvey that
Robinson ceased driving the tractor-trailer beginning in
September or October and that the tractor-trailer was
reassigned to shuttle truck driver Pat Zimmer at that
time because the Respondent was entering its busy sea-
son and Zimmer needed the tractor-trailer in order to
handle the loads more efficiently. Mulvey's testimony,
however, was implicitly discredited when the judge
credited Robinson's testimony that he was told in Sep-
tember that the Respondent wanted to give Zimmer
some experience driving the tractor-trailer. Signifi-
cantly, the September reassignment was counter-
manded when Robinson complained to the operations
manager, and Robinson returned to driving the tractor-
trailer after 1 week. His next reassignment from the
tractor-trailer to the warehouse occurred in November
shortly after he wore a union hat to work. When Rob-
inson again complained to the operations manager, the
reassignment again was countermanded and Robinson
returned to driving the tractor-trailer. A few days later,
however, the operations manager's countermand was
ignored or revoked and Robinson was assigned pri-
marily to the warehouse. Significantly, Robinson was
given no explanation when he was reassigned in No-
vember in spite of the operations manager's order. In-
deed, Robinson was told only that ``that was the way
it was going to be.''Therefore, in view of the judge's having discreditedMulvey's testimony regarding the reason for Robin-
son's September reassignment, and given that Robin-
son was summarily reassigned from the tractor-trailer
to warehouse duties in November, even after the oper-
ations manager's countermand, we agree with the
judge that the Respondent has failed to show that the
mid-November to January reassignment would have
occurred absent Robinson's surprising intervening dis-
play of sympathy toward the Union.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Highland Superstores, Inc.,
Lansing, Illinois, its officers, agents, successors, and
assigns, shall take the action set forth in the Order.Richard Kelliher-Paz, Esq. and Linda McCormick, Esq., forthe General Counsel.A. David Mikesell, Esq., of Detroit, Michigan, for the Re-spondent.Susan Brannigan, Esq., of Chicago, Illinois, for the Union. 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The record varyingly refers to such persons as lead persons, leadmen,group leaders, and leaders. Except in setting forth the unit description, which
refers to them as lead persons, this decision will refer to them as leaders.2Pursuant to Sec. 9(d) of the Act, the record in the representation casewhich led to the Union's certification is part of the record in the instant cases.3At that time, this facility was located in Hodgkins and Bedford Park, Illi-nois. In May 1988, the facility moved to Lansing, Illinois.DECISIONSTATEMENTOFTHE
CASENANCYM. SHERMAN, Administrative Law Judge. Theseconsolidated cases were heard before me in Chicago, Illinois,
on October 2 and 3, 1989. The charge in Case 13±CA±28116
was filed by Highway Drivers, Dockmen, Spotters,
Rampmen, Meat Packing House & Allied Products Drivers
& Helpers & Office Workers & Miscellaneous Employees,
Local 710, affiliated with the International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-
ica, AFLCIO (the Union) on October 2, 1988, and the com-
plaint in that case was issued on December 28, 1988. The
charge in Case 13±CA±28225 was filed by the Union on De-
cember 5, 1988, and amended on December 9 and 29, 1988,
and the complaint in that case was issued on January 18,
1989. Both complaints were amended on October 2, 1989.
The complaint in Case 13±CA±28116 alleges, in its final
form, that Respondent Highland Superstores, Inc. (the Com-
pany) violated Section 8(a)(1) of the National Labor Rela-
tions Act (the Act) by maintaining and enforcing a rule
which prohibits discussion of wages among employees; and
violated Section 8(a)(1) and (5) of the Act by granting a
wage increase to all employees in a bargaining unit of which
the Union in the Board-certified representative, by reducing
overtime work for leaders in that unit,1and by eliminatingits third shift, all without giving the Union prior notice and
an opportunity to bargain. The complaint in Case 13±CA±
28225 alleges, in its final form, that the Company violated
Section 8(a)(1) of the Act by interrogating an employee re-
garding his union activities and sympathies; by telling an
employee to remove his union hat; and by telling an em-
ployee that he would be discharged if he did not remove his
union hat or for his union and/or protected union activities.
That complaint further alleges that the Company violated
Section 8(a)(1) and (3) of the Act by changing the job duties
of and transferring employee Nicholas Robinson; and vio-
lated Section 8(a)(1) and (5) by changing its overtime policy
from voluntary to mandatory, and by changing the discipline
imposed on employees for violating its smoking policy, with-
out giving the Union prior notice and an opportunity to bar-
gain.On the basis of the entire record,2including the demeanorof the witnesses who testified before me, and after due con-
sideration of the briefs filed with me by counsel for the Gen-
eral Counsel (the General Counsel), the Union, and the Com-
pany, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company is a Michigan corporation with an officeand place of business in Lansing, Illinois, where the Com-
pany is engaged in the sale and distribution of household and
electronic appliances. During the calendar or fiscal years pre-
ceding the issuance of the complaints, representative periods,the Company derived from such operations gross revenuesexceeding $500,000, and purchased and received at its Lan-
sing facility products, goods, and materials valued in excess
of $50,000 directly from points outside Illinois. I find that,
as the Company concedes, it is engaged in commerce within
the meaning of the Act, and that assertion of jurisdiction
over its operations will effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Background1. The representation caseOn April 11, 1988, the Union filed a petition with theBoard, docketed as Case 13±RC±17344, seeking certification
as the representative of a unit which is described in detailinfra in Conclusion of Law 5, and which consists basically
of the Company's warehousemen, truckdrivers, leaders, jani-
tors, and maintenance employees at the facility involved.3The Company contended that seven individuals classified as
leaders were supervisors and should be excluded from the
unit. A hearing with respect to this issue was conducted on
May 4, 1988, before Hearing Officer Nancy Harris. On May
18, 1988, the Regional Director issued a Decision and Direc-
tion of Election finding all seven leaders to be supervisors,
and directing an election in a voting group which excluded
them. The Union filed a request for review, dated May 27,
1988, in which it contended that none of the leaders was a
supervisor. By Order dated June 22, 1988, the Board found
that one of the seven leaders (Chuck Gabon) was a super-
visor, but that the other six (Steven Powell, Frank Colangelo,
Dino Grando, Gerald Kulikowski, Frank Brod, and Tim
Balmes) were employees. Accordingly, the Board found that
these six were to be included in the unit.The election was held on June 24, 1988, and the ballotsof the leaders found to be nonsupervisory were commingled
with the other ballots. The Union prevailed by a vote of 24±
22, with no ballots segregated as challenged ballots. Over
date of July 1, 1988, the Company filed objections to con-
duct affecting the results of the election. On August 5, 1988,
the Regional Director issued a Report on Objections which
overruled the objections and certified the Union as the rep-
resentative of the unit described infra in Conclusion of Law
5. This unit includes the six leaders whom the Board had
found to be nonsupervisory. Over date of September 1, 1988,
the Company filed with the Board ``Exceptions'' to the Re-
gional Director's Report on Objections. On February 21,
1989, the Board denied Respondent's ``Request for Review''
(thus referring to the ``Exceptions'').The unfair labor practice Cases 13±CA±28572 and 13±CA±28673 docketedAbout October 4, 1988, and again about March 9, 1989,the Union requested the Company to recognize the Union as
the representative of the certified unit. About October 14,
1988, and again about March 20, 1989, the Company re-
jected this request. Pursuant to charges filed by the Union in
Cases 13±CA±28572 and 13±CA±28673, a complaint issued 201HIGHLAND SUPERSTORES4Because the unfair labor practices found in that case occurred in Lansing,Illinois, within the Seventh Circuit, an enforcement proceeding initiated by the
Board would, as a matter of Board policy, have been filed in that circuit.
However, the Sixth Circuit has jurisdiction of the proceeding initiated there
by the Company, because it is a Michigan corporation which does business
in Michigan, within that circuit. See Sec. 1(f) of the Act.5Powell was a leader between July 1987 and the beginning of October1988. Although the Company contends that he was a supervisor during that
period, it makes no contention that he occupied that status at any other time.6Employee Robinson credibly testified that he, Tidwell, and Powell had infact discussed what rating they received and what raise it resulted in. How-
ever, there is no evidence that management found out about these discussions.7The complaint alleges that Lovett unlawfully interrogated Grando. TheGeneral Counsel's brief alleges that Lovett's remarks also constituted unlawful
threats. See infra, part II,E,2. My findings under this heading are based on
Grando's testimony. Lovett no longer worked for the Company at the time of
the hearing, and was not called as a witness.against the Company alleging that its admitted refusal tohonor the certification violated Section 8(a)(5) and (1) of the
Act. On October 24, 1989, after the close of the hearing be-
fore me, the Board issued a Decision and Order sustaining
that complaint and ordering the Company to recognize and
bargain with the Union. Highland Superstores, 297 NLRB155 (1989). On November 3, 1989, the Company filed a pe-
tition to review that Order with the United States Court of
Appeals for the Sixth Circuit, with the docket number 89-
6357.4The Board filed a cross-petition for enforcement ofthe Order, with the docket number 89-6561. At the time I
signed my decision in the instant case, 89-6357 and 89-6561
were still pending [927 F.2d 918 (6th Cir. 1991).]B. The Alleged Unlawful Rule ForbiddingDiscussionof Wages
Employee Steven Powell, a warehouseman when he testi-fied before me in October 1989,5credibly testified that short-ly after he was hired by the Company as a material handler
about April 1985, then Warehouse Manager William P.
Lewis, admittedly a supervisor, issued a memorandum for-
bidding employees to discuss wages with other employees.
Further, Powell credibly testified that about October 1986,
the Company issued and posted a memorandum, signed by
admitted Supervisor Michael Lovett, to the same effect. Em-
ployee Nicholas Robinson, a driver/warehouseman, credibly
testified that in August 1987, Paul Kruzel, an admitted super-
visor who was then Robinson's immediate superior, told him
that employees were not supposed to talk about their wages
with other employees. Employee Robert Tidwell, a lift-truck
operator, credibly testified that in November 1987, during a
periodic wage-review interview with Lewis and Lovett,
Lewis said that employees could be terminated for discussing
their wages with other employees. Employee Robinson
credibly testified that about January 1988, Lewis told him
that it was company policy that employees not discuss wages
with other employees.About June 17, 1988, David Mondry, who is chairman ofthe Company's board of directors, conducted an employee
meeting attended by, inter alia, Lewis, Lovett, Kruzel, and
regional director of human resources, David Andre. Em-
ployee Tidwell asked Mondry why, prior to receiving raises,
employees had been sent memos saying that the employees
could not talk about the raises, that it was grounds for termi-
nation if they were caught talking about them with other em-
ployees. Mondry replied that he was unaware that such
memos had been sent. He went on to say that he had no ob-
jections to employees' talking about wages among them-
selves. He said that he would not answer an employee's
questions about what another employee made, but that ``in
terms of employees talking amongst themselves about wages
... it is perfectly fine. No problem with that. There was no

policy that says you can't do that.'' Mondry is not based inChicago; and Andre testified that Mondry would not nec-essarily know of any separate policies developed or imple-
mented at the individual facilities. Mondry did not speak di-
rectly to any of the Lansing employees who received raises
about October 1988. Employee Tidwell, who began working
for the Company about December 1985, credibly testified in
October 1989 that this June 1988 meeting was the only occa-
sion on which he had ever seen Mondry.As previously noted, the Union was certified by the Re-gional Director on August 5, 1988. As discussed infra part
II,D,1, on August 8, and September 8, 1988, the Company's
corporate compensation manager issued to all of the Com-
pany's facilities, including the Lansing facility, a wage-in-
crease policy, regarding October 1988 wage increases, whose
effectuation as to the Lansing bargaining unit is alleged in
the complaint as a violation of Section 8(a)(5) and (1). Em-
ployee Tidwell credibly testified that in October 1988, whenadvising him that he was going to receive a wage increase,
Operations manager Brian Sheehan (an admitted supervisor)
told Tidwell that his wages were ``confidential'' and he was
not to discuss them with other employees; and that at the end
of this interview, Supervisor Lovett said that Tidwell's wages
were not to be discussed with other employees. Leader Frank
Colangelo (not to be confused with Warehouse Manager
Vince Colangelo or employee James Colangelo) credibly tes-
tified that in October or November 1988, after telling him
what wage increase he was going to receive, Lovett told him
not to let anyone else know how the size of this raise, ``there
is a company policy we are not supposed to discuss wages
... he didn't want me to discuss raises, since there would

probably be people who got less of a raise and he didn't
want to create any animosity between co-workers ... there

is a company policy not to discuss wages. And you should
adhere to that policy.''6C. Alleged Unlawful Threats and Interrogation1. Remarks to leader Dino GrandoOn November 8 and 9, 1988, the Union picketed Respond-ent's Lansing warehouse. During the lunch hour on that day,
leader Dino Grando asked his supervisor, Lovett, if Grando
could go out there and see what was going on. Lovett said
no, he did not think that it was a good idea for Grando to
go out there. Accordingly, Grando did not go out there at
that time.However, after work that day, Grando did go out to seewhat was going on. On the following day about 5:30 a.m.,
about a half hour before Grando's shift began, Lovett ap-
proached him in the cafeteria and asked what the Union had
to say. Grando said that the Union was thinking about pick-
eting and boycotting the Lansing store. Lovett said that the
Union did boycott the Lansing store and ``they got chased
away by the cops.''7 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Although other men also wore union hats in the facility, there is no evi-dence that anyone but Colangelo and Robinson was ever reproached therefor.
Colangelo credibly testified that to his knowledge, nothing had happened to
the others for wearing the hats. Then second-shift receiving Supervisor John
Mulvey credibly testified that in November 1988 he saw an undisclosed num-
ber of employees wearing union hats, including at least some who were under
him; that he never spoke to any of the employees about their wearing the hats;
and that as far as he knew, the Company took no action against any of his
employees with respect to their wearing hats. In November 1988, Mulvey did
not supervise either Robinson or Colangelo.9He also began receiving ``travel pay'' of $10 a week, apparently to com-pensate him for toll expenses incident to the May 1988 transfer of the facility
from Hodgkins, Illinois, to Lansing, Illinois.10My findings in this paragraph are based on Robinson's testimony. Be-cause his testimony about the September 1988 incident is undisputed, and for
demeanor reasons, I credit his related testimony regarding which truck he
drove between September and November 1988, notwithstanding the testimony
of Supervisor John Mulvey, who ceased being Robinson's immediate Super-
visor in September or October 1988, that in October 1988 Zimmer regularly
drove the tractor-trailer and Robinson regularly drove the straight truck. The
Company offered into evidence the driving logs prepared by Robinson for
Tuesday, November 1, and Monday, November 14, 1988, but no Robinson
logs for the intervening period. However, the Company has not asked me to
draw the inference, favorable to it and contrary to Robinson's direct testimony,
that during this period Robinson worked in the warehouse. Cf. infra fn. 11.2. Alleged unlawful conduct regarding leaderColangelo's union hatOn the following day, November 9, leader Colangelo ob-tained a black hat, with a small gold union logo on it, which
he wore into the plant and when he punched in. About 10
minutes later, Supervisor Michael Lovett told Colangelo to
come to the warehouse manager's office immediately. Upon
Colangelo's arrival, Lovett asked, ``what are you wearing
that [using what Colangelo testimonial described as a `couple
of four letter words'] hat for?'' Colangelo replied, ``Mike, I
don't want you to take this as an indication that I am slap-
ping anyone in the face. I simply like the hat. I like hats.
I have a collection. I wanted to wear it.'' Lovett said that
it was ``wrong'' of Colangelo to wear the hat, that Lovett
did not want it out there, that he did not want his leadmen
expressing any sort of prounion activity, that he considered
Colangelo part of management and Lovett did not want him
sending``wrong signals to the people.'' Lovett said that``the
boys upstairs are going to remember'' Colangelo's hat, that
he was going to have serious problems if the Union ``doesn't
make it in,'' that he should take it off, that he was hurting
himself, and that it was in his best interest to take it off.
Lovett said that he did not care if the average lift-truck driv-
er wanted to wear a union hat, that that was his business,
but that Colangelo was a leadman and ``you will not wear
this hat.'' Lovett did not tell Colangelo that he would be ter-
minated if he wore the hat.That same day, Lovett and Supervisor Kruzel saw truck-driver Robinson, admittedly a rank-and-file employee, wear-
ing a union hat. Lovett asked him what he was wearing on
his head. Robinson said he was wearing a hat. Lovett said,
It looks like a lump of [scatological expression] to me.''83. Alleged unlawful discrimination against employeeRobinsonWhen hired by Respondent in August 1987, employeeRobinson was initially assigned to loading trucks in the
warehouse. However, about November 1987, he successfully
bid on the job of tractor-trailer driver, which he began to
perform about January 1988.In March or April 1988, when Robinson was walking intothe break room through supervisor Lovett's office, Lovett
called him aside and said, ``We got to get this Union out of
here. Because if the Union gets in here, [the Company] is
going to get rid of the trucks, and there won't be any more
drivers' jobs.'' On an undisclosed date before the June 1988
representation election, Robinson volunteered to Human Re-sources Director Andre that Robinson had been in other
unions before, did not agree with them, did not like them,
and did not want to have any part of them. After giving
uncontradicted testimony about this conversation, Andre tes-tified that the Company viewed Robinson ``as a no vote inthe union situation.''Respondent owns a tractor-trailer, which can be legallydriven only by the holder of a ``D'' license, and a straight
(``shuttle'') truck, which can be legally driven by the holder
of either a ``C'' license or a ``D'' license. Between January
and September 1988, Robinson, who at all material times has
possessed a ``D'' license, spent about 95 percent of his time
driving the tractor-trailer, and the rest of his time loading or
unloading it. During at least the latter part of this period, em-
ployee Pat Zimmer drove the straight truck.On an undisclosed date before September 1988, Zimmer,who had previously held only a ``C'' license, obtained a
``D'' license with Robinson's assistance. In September 1988,
Lovett and Kruzel told Robinson that in order to give Zim-
mer experience in driving the tractor-trailer, for the next 6
weeks he was going to be assigned to drive it and Robinson
would drive the straight truck, after which Robinson would
be returned to the tractor-trailer. Robinson angrily protested
that it was not fair that his job should be taken away from
him in order to give Zimmer more experience. When Robin-
son's protests to Lovett and Kruzel proved unavailing, Rob-
inson took his complaint to their superior, division operations
controller, Sheehan. Sheehan agreed with Robinson, and told
Lovett and Kruzel to have Robinson finish out the week on
the straight truck and then to return him to driving the trac-
tor-trailer. After finishing off that week on the straight truck,
Robinson was reassigned to the tractor-trailer, which he con-
tinuously drove until November 1988 (see infra fn. 10). In
November 1988, Robinson received a wage increase of $1.45
an hour, retroactive to October 1988.9When he was advisedof this increase, Sheehan told him, in Lovett's presence, thatRobinson was receiving this increase partly because, rather
than still performing the warehouse job he had been hired
into in August 1987, he had successfully bid on the tractor-
trailer job in late 1987. This increase was also based on his
October 1988 performance rating, which was 4 on a scale of
1 (the lowest) to 5 (the highest).10As previously noted, the Company had believed Robinsonopposed the Union until November 9, 1988, when he wore
to work a union hat which was the subject of a deprecatory
scatological remark by Supervisor Lovett. Thereafter, Super-
visor Kruzel, Lovett's subordinate, told Robinson that be-
cause Zimmer needed a large truck to carry the loads he was
hauling, effective November 14 or 15, Zimmer was going to
drive the tractor-trailer and Robinson was going to drive the
straight truck. Robinson again complained to Sheehan, who
again told him to finish out the week during the straight
truck and then return to driving the tractor-trailer. Robinson 203HIGHLAND SUPERSTORES11More specifically: each weekday between Monday, November 28, andWednesday, December 7, inclusive; Friday, December 9; Thursday, December
15; and Tuesday, December 20, through Tuesday, December 27. This finding
is based on the Company's failure to produce for these 16 days the report
which a driver is required to provide each day, and on Robinson's testimony
that he worked in the warehouse when not driving a truck.12Copies of the performance appraisal form used in 1987 are included inthe representation case record.finished off the week on the straight truck, and then resumeddriving the tractor-trailer. However, 2 or 3 days later, Lovett
told him that he was being taken off the tractor-trailer. Rob-
inson said that this change had been revoked by Sheehan,
who was Lovett's superior. Lovett said, ``It don't matter.
That is the way it will be.''Between the effective date of this change (that is, aboutNovember 25, 1988), and December 28, 1988, Robinson
worked a total of about 24 days (a figure which consists of
all weekdays). During this period, Robinson spent all or part
of 8 days driving the straight truck or (less often) the tractor-
trailer, and 16 full days working in the warehouse.11Onabout four occasions when Robinson was working in the
warehouse, the straight truck was driven by employees
Chung or Torres. Robinson took off Thursday and Friday,
December 29 and 30, as vacation days. In January 1989, he
resumed driving the tractor-trailer on a virtually full-time
basis. Zimmer resigned between mid-March and early April
1989.The November 1988 change in duties did not decreaseRobinson's wage rate. When his successful bid on the truck-
driver's job caused his transfer from warehouse work to
truckdriving in November or December 1987, Robinson had
told Lovett and Warehouse Manager Lewis that Robinson
``was really glad they put trucks in there because [he] would
rather drive the truck than work inside.''D. The Alleged Unlawful Unilateral Actions1. The wage increasesSince at least 1985, the Company has had a practice ofgiving hourly employees individual annual wage reviews
whose results affect the size of the wage increase which each
reviewed employee will receive. Each employee is rated with
respect to the preceding year on a scale of 1 (lowest) to 5
(highest) based on knowledge of work, quality of work,
quantity of work, judgment, and human relations skills.12The Company does business in 12 different States dividedinto 4 different regions. On August 8, 1988, 3 days after the
Union's certification with respect to the Lansing facility, cor-
porate compensation manager, Carl Giroux, who operates out
of the corporate headquarters in Detroit, Michigan, sent a
memorandum to all division and department heads which in-
structed them to return to the Company's department of
human resources, by September 6, 1988, a written perform-
ance appraisal for each employee who had been hired prior
to August 1, 1988, and had not received a review since the
end of April 1988. The memorandum stated that before a
performance appraisal was discussed with the individual em-
ployee, it was to be reviewed and signed by his immediate
supervisor and the department manager. Further, the memo-
randum specified the approximate percentage of the employ-
ees who should receive each of the 5 performance-rating
scores. The memorandum went on to say, ``This year's meritincrease guidelines are being developed and will be an-nounced in the near future. The guidelines will be based on
the Company's financial performance as well as a review of
salary surveys of other companies in the retail industry.'' At-
tached to this August 8 memorandum to the division and de-
partment heads was a memorandum from Giroux, dated Au-
gust 11, which the August 8 memorandum said was to be
distributed to all eligible employees with their paychecks that
week, and which (inferentially) was in fact so distributed.
This memorandum stated, inter alia:[A] decision has been made to change the Annual Per-formance Appraisal/Merit Review cycle. we are there-
fore pleased to announce that the effective date of any
merit increases is being advanced by one and one half
months this year. This increase will be an annual, 12-
month increase even though it will cover only 10-1/2
months of performance.....The size of your annual increase, if warranted, willbe determined by several factors:1. Individual job performance as evaluated on yourPerformance Appraisal.2. The employee's current rate of pay.
3. The date an employee last received an increaseand the amount of that increase.4. The overall merit pay guidelines which are basedon the Company's profitability and salary survey results
of other retail companies.A memorandum dated September 8, 1988, from Giroux toall corporate and division department heads, enclosed a list
of each addressee's hourly paid subordinates who ``may be
considered for a pay increase.'' The memorandum stated,
inter alia:Current Pay RateÐThose individuals with one aster-isk (*) next to their rate are presently ``low'' compared
with the marketplace and should be considered for an
above average pay increase. Those individuals with two
asterisks (**) next to their rate are paid ``high'' com-
pared to the market and should be considered accord-
ingly for a below average increase. Any employee with
no asterisks next to their rate are within the pay range
established by the market for their job. A ``Not Eligi-
ble'' message means the person was hired after July
31st of this year and, therefore, will not receive a reg-
ular merit increase at this time.Due to the one-month advance this year in the meritreview cycle for non-exempt employees, a one-time ex-ception 90-day merit pay review will be granted forthose individuals hired between August 1st through Au-
gust 31st.After directing the recipients of the memorandum to sub-mit to the Human Resources Department by September 22,
1988, information which included a recommended increase
(if any) for each employee (``All increases should be to the
nearest five cents''), the memorandum stated:Note: The ``Totals'' at the bottom of the sheet rep-resent the budget guidelines each manager must adhereto. Since the ``Percent Increase'' for this year is 4.5%,
employees within the department may be recommended 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13My findings as to the leaders' work schedule as of June 1, 1988, arebased on the Company's records and first-shift leader Frank Colangelo's testi-
mony. Lovett's testimony at the representation case hearing, which was held
on May 4, 1988, indicates that at that time, the two second-shift leaders each
worked 5 days a week, and alternated in working Wednesdays and working
Saturdays.14This finding is based on the testimony of Frank Colangelo and Powell(the two first-shift leaders in October 1988), the Company's payroll records,
and inferences therefrom. Although Powell and Colangelo were asked about
only their own schedules, the Company's payroll records show that the over-
time for all leaders simultaneously diminished. Powell's testimony, standing
alone, suggests that during September 1988 he regularly worked Tuesday
through Saturday. Although I believe Colangelo's memory to be more reliable,
there is no materiality to any inconsistency between them as to whether lead-ers were rotating schedules during this period.for various percentage increases, but the total mustequal the 4.5%. The same procedure applies to the
other totals for the ``Proposed Increase Amount'' and
``Proposed Pay Rate.''[a]ny increase amount should be based on:
(1) The employee's job performance as reflected inthe ``Overall Rating'' shown on their performance ap-
praisal.*(2) The individual's current pay rate and whether itis ``low,'' ``high,'' or within the range established by
the market rate typically paid for the job.(3) The date the employee last received an increase.(4) The overall merit pay budget established for yourdepartment.* The following guidelines should be used when rec-ommending a specific increase amount dependent on
the employee's ``Overall Rating''Far Exceeds Requirements±(5), substantial increaseabove the average amount.Exceeds Requirements±(4), slightly above averageincrease.Meets All Requirements±(3), average increase.
Partially Meets Requirements±(2), no increase orminimal amount.Fails to Meet Requirements±(1), no increase war-ranted.Human Resources Manager Andre testified that the Lan-sing personnel who shared responsibility for determining the
appraisal scores were free to make any determination within
the appraisal scale. He further testified that the 1988 merit
review process was advanced 1 month from previous years.
Andre testified that Detroit-based Board Chairman Mondry
examines the proposed wage increases to see whether they
are within the corporate budget for wage increases for any
given budget cycle, but beyond that plays no role in deter-
mining what, if any, wage increase is received by any em-
ployee at the Lansing facility.Effective October 2, 1988, bargaining unit employees re-ceived or failed to receive wage increases on the basis of the
policies reflected in the foregoing memoranda. Leader Frank
Colangelo, who began to work for the Company in August
1985, testified in October 1989 that the Company ``histori-
cally usually discussed your raise ... usually always almost

about October. October, November, late September, depend-
ing on how things worked. But it was somewhere around
that point in time. They would discuss the raise with me and
then actually put it down on paper,'' retroactively ``if they
had lost a month ... in the paperwork.'' Employee Robin-

son, who began to work for the Company in August 1987,
testified in October 1989 that ``in October they will usually
have a pay increase,'' and that this had happened the 1 year
he had been there prior to October 1988.The Company took the action described under this headingwithout giving the Union prior notice and an opportunity to
bargain about it or its effects.2. Elimination of the third shiftParagraph X(b)(d) of the complaint in Case 13±CA±28116alleges, inter alia, that in October 1988, more than a month
after the Union's certification, the Company eliminated the
third shift, without prior notice to the Union and withouthaving afforded the Union an opportunity to negotiate withrespect to such conduct or its effects. These allegations are
admitted in the Company's answer. Company counsel admit-
ted at the hearing that the conduct described in the complaint
was a mandatory subject of collective bargaining. The elimi-
nation of the third shift resulted in the elimination of the
leader's position then held by Powell. Because he disliked
the work schedule and/or the duties attached to the only lead-
er's job which he could have obtained by bid, he bid for and
received a downgrade in position, back to a forklift operator,
the job he had held before being promoted to leader.3. Alleged reduction of overtime for leadersBefore early October 1988, Respondent was operatingthree shifts. Beginning about June 1, 1988, the Company's
leaders all worked 8 hours a day, Monday through Friday.
In addition, they took turns working on Saturday, for which
they were paid at an overtime rate.13About early September, the Company decided to try cut-ting back on the amount of overtime paid, while at the same
time continuing to maintain Saturday coverage. Accordingly,
the Company required the leaders to take a weekday off dur-
ing the week they worked on Saturday, and thereby to lose
entitlement to overtime for a sixth day worked during the
week.14Of the six leaders, the exhibits include payrollrecords for four during the entire period beginning June 1,
1988, and ending September 17, 1988. A comparison be-
tween the overtime worked for the portions of September
covered by this period and the average overtime worked for
about the same length of time in June, July, and August
shows that the September 1±17 overtime worked by
Colangelo and Grando was about a third of the prior average
and the September 1±17 overtime worked by Brod was about
a seventh of the prior average. Moreover, Kulikowski worked
no overtime at all between September 1 and 17, although his
prior overtime for about the same length of time between
June 1 and August 31 averaged about 27 hours. Further, al-
though the pre-September overtime records of Balmes and
Powell are incomplete, Balmes' September 1±17 overtime
was about 11 percent of the overtime he worked during June
1988 and about 13 percent of the overtime he worked during
August 1988; and Powell's September 1±17 overtime was
about 3 percent of the overtime he worked during July 1988
and about 4 percent of the overtime he worked during Au-
gust 1988.Colangelo testified that the previously mentioned changein the prior Monday to Friday schedule was in effect for 2
months to ``possibly'' 10 weeks±that is, until about the sec-
ond week in November 1988. Powell testified that this 205HIGHLAND SUPERSTORES15Although this is also true of Powell, he was not a leader after September.change in the schedule was in effect until the end of Sep-tember 1988; but elsewhere testified, in effect, that the new
schedule was still being observed in early October 1988.
None of the leaders worked as much overtime in either the
period between September 18 and October 14 or the period
between October 15 and November 12 as he had averaged
before September 1; indeed, 3 of them (Grando, Balmes, and
Brod) did not work during either month of the latter period
as much overtime as he had worked in any month of the
prior period.15In view of these records, the fact that Powellwas not a leader after September, and demeanor consider-
ations, as to the length of the schedule change I credit
Colangelo.The Company took the action summarized under thisheading without giving the Union prior notice and an oppor-
tunity to bargain about the changes and their effects.4. Alleged change in system for assigning overtimeBefore October 20, 1988, the Company offered overtimework in the order of the employees' seniority. If no or too
few employees volunteered for such overtime work, the
Company assigned the work to the needed number of em-
ployees beginning from the bottom of the seniority list, and
these junior employees were required to work the overtime.
Management would on occasion reveal the need for overtime
work only a short time before the end of the regular work-
day, and some employees would thereupon reject it because
of prior commitments.Admittedly because of the Company's problems with em-ployees' not wanting to work overtime, then Regional Oper-
ations Manager Terry Dickson issued to his supervisory staff
a memorandum, dated October 20, 1988 (more than 2
months after the Union's certification), which read in part as
follows:This memo is to restate our overtime policy for thewarehouse:(1) Wherever possible, overtime should be antici-pated, scheduled and the employees given an advance
notice of at least 24 hours. If they are given 24 hoursnotice then they are expected to work the overtime.(2) If, due to unexpected circumstances, overtime isneeded and 24 hour notice can not be given, then over-
time becomes voluntary. Employees can refuse the
overtime and we as management should take alternative
action.(3) Every [Friday], employees should be given aschedule of the hours they will be expected to work for
the upcoming week. Any overtime you anticipate your
shift to work should be built into that schedule.(4) Overtime should be offered or planned so that noone individual or group of employees gets more over-
time than another. The goal is to distribute the overtime
in a uniformed [sic] fashion.This policy was announced to the employees by Super-visor Lovett and, inferentially, by the other supervisors. The
Company admitted at the hearing that whatever change (if
any) was effected by it with respect to its overtime policy,
that change was effected without giving notice to the Union.My findings as to Company's practice before October 20,1988, are based on credible parts of the testimony of leader
Frank Colangelo and Operations Manager Dickson before
me, and on leader Balmes' testimony at the representation
case hearing. Colangelo's generalized testimony that ``the
only real change'' was that the Company ``went to an actual
posted schedule'' fails to square with his specific and cred-
ible testimony as to the preposting system of selecting who
was to work overtime; that before the posting, ``Overtime
was a voluntary thing'' for senior employees; and that after
the posting, Supervisor Lovett told him ``now'' the 24-hour
notice gave employees enough time to accommodate their
private lives to the overtime assignment. In view of
Dickson's credible testimony that the October 23 notice was
posted because the Company was ``having problems with the
people not wanting to work overtime ... so [the super-

visors] had a clearer notion of what notice they needed to
give people,'' and for demeanor reasons, I do not credit his
testimony that the document did not reflect a change in pol-
icy or practice.5. Alleged change in discipline for smokingBefore mid-May 1988, part of the Company's warehousefacility later moved to Lansing which was located in Hodg-
kins, Illinois. Employee Powell, who was hired as a material
handler in Hodgkins about June 1985, credibly testified that
2 weeks after he started to work for the Company, then
Warehouse Manager Joe Rimirez told him that once the
warehouse started receiving freight, the employees would not
be permitted to smoke. Powell further credibly testified that
thereafter, while Rimirez was still warehouse manager, the
Company issued a memo clearly stating that there would be
no smoking in the warehouse, and mentioning that discipli-
nary action would be taken. Powell went on to give credible
testimony that some time in 1986, this memo was ``re-
issued'' by Lewis, who had replaced Rimirez as warehouse
manager. Powell further credibly testified that before Decem-
ber 1988, the Company's rules with respect to smoking in
the warehouse called for disciplinary action up to and includ-
ing discharge, with writeups and suspensions, and with dis-charge for multiple cases. He went on to give credible testi-
mony that before December 1988, the discipline which had
in fact been imposed for smoking in the warehouse included
writeups and suspensions, but that so far as he knew, nobody
had been terminated for smoking. Tidwell, who since De-
cember 1985 has been a company employee under the ware-
house manager, credibly testified that at Hodgkins, an em-
ployee would be terminated if he received three reprimands
a year for smoking. Frank Colangelo, a company employee
since August 1985, credibly testified that when he first start-
ed, ``somebody said there is no smoking in the warehouse.''
He further credibly testified that on a date which he initially
put as ``shortly'' after he ``first began'' in August 1985 and
later put as about October 1987, Respondent distributed
among the employees a ``piece of paper'' that smoking in
the warehouse was subject to termination. Colangelo testified
at the May 1988 representation case hearing that in August
1987, at the request of his supervisor (probably then Ware-
house Manager Lewis), Colangelo issued a written rep-
rimand, for smoking in an unauthorized area, to an employee
after he had received one or two ``verbal warnings'' for that
offense. According to such testimony by Colangelo, the su- 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16However, Colangelo testified that he could not recall any posting or dis-tribution of any documents about this subject between October 1987 (at the
latest) and December 1988. Similarly, Powell testified that he could recall no
memos about smoking between sometime in 1986 and December 1988.17See Mountain Country Food Store, 292 NLRB 967 (1989).pervisor told him to submit ``a written formal warning ...
so that we could have [the employee] stop smoking in the
nonsmoking area or ultimately get dismissed. The written
warning in question states that the employee had previously
been given a ``verbal warning'' and states, ``Should em-
ployee fail to heed written warning he is subject to suspen-
sion and or dismissal.'' Human Resources Director Andre
credibly testified that after goods began to be stored at the
Hodgkins warehouse, smoking had been forbidden in the
warehouse.Andre credibly testified that about July 1988, Respondentdistributed to all Lansing employees a memorandum (dated
June 22, 1988) which set forth a rule prohibiting smoking in
all areas except the lunchrooms.16Employee Tidwell testifiedon direct examination that in July 1988, Supervisor Kruzel
gave him a form to sign, ``saying we were aware of [a rule
against smoking in the warehouse]. And if we are caught
smoking we can be terminated for it.'' Still on direct exam-
ination, Tidwell testified that he signed a copy of this rule;
and that some employees signed it and others did not. On
cross-examination, he testified that the June 22, 1988 rule,
stapled to a legal pad, was the rule which he had been given
when he signed the legal pad to show that he had seen the
policy. The June 1988 rule contains no provisions regarding
discipline for violations. Tidwell, a lift-truck operator,
credibly testified that after receiving this memo in July 1988,
he received no other documents concerning smoking in the
warehouse; but that in December 1988 his supervisors ``re-
informed'' him and other employees about the policy.Employee Powell credibly testified that in December 1988,when he was a forklift operator, Supervisor Kruzel gave him
a memo, issued in December 1988 (after the Union's certifi-
cation), which stated that an employee would be ``automati-
cally terminated'' if he was caught smoking in the ware-
house. Powell went on to give credible testimony that Kruzel
ordered him to sign the memo, stating that Powell had in fact
seen the memo and would comply.The Company took the action described under this head-ing, with respect to how employees were to be disciplined
for violating restrictions on smoking, without giving the
Union prior notice and an opportunity to bargain about it.E. Analysis and Conclusions1. The alleged rule forbidding discussion of wages withother employeesAn employer violates Section 8(a)(1) of the Act by forbid-ding employees to discuss wages with other employees.
Jeannette Corp., 217 NLRB 653, 656 (1975), enfd. 532 F.2d916 (3d Cir. 1976); Super One Foods, No. 601, 294 NLRB462 (1989); Independent Stations Co., 284 NLRB 394, 396±397 (1987); A.L.S.A.C., 277 NLRB 1532, 1533±1534 (1986);Electronic Data Systems, 278 NLRB 125, 129±130 (1986);Apparatus Service, 296 NLRB 581 (1989). Such a prohibi-tion is unlawful if expressed orally, even though it is not re-
duced to writing. Jeannette, supra; Triana Industries, 245NLRB 1258 (1979); Scientific-Atlanta, Inc., 278 NLRB 622,624±625 (1986); W.R. Grace Co
., 240 NLRB 813, 815±816(1979). The uncontradicted evidence shows that in Octoberand November 1988, members of management told various
employees not to discuss their wages with other employees
(see supra part II,B). These statements, made within the limi-
tations period imposed by Section 10(b) of the Act, repeated
similar oral and written statements between October 1986
and January 1988 (see supra part II,B). Accordingly, I con-
clude that by maintaining such a prohibition, the Company
violated Section 8(a)(1) of the Act.Because this prohibition was reiterated by Lansing (Illi-nois)-based members of management (Sheehan and Lovett)
in October and November 1988, their statements were not
cured by the prior, June 1988 statement to employees by the
Detroit (Michigan)-based chairman of the Company's board
of directors, in Supervisor Lovett's presence, that there was
no policy against employees' talking among themselves
about their wages. See EPE, Inc., 284 NLRB 191, fn. 2(1987), enfd. in material part 845 F.2d 483 (4th Cir. 1988);
Graves Trucking v. NLRB, 692 F.2d 470, 474 (7th Cir.1982). Indeed, I note Human Resources Director Andre's tes-timony, in effect, that Mondry would not necessarily know
about such a policy followed at an individual facilityÐtesti-
mony corroborated by Mondry's statement to the employees
that he was unaware of the prior memos forbidding wage
discussions.2. The allegedly unlawful 8(a)(1) conduct with respectto the leadersThe evidence shows that on November 9, 1988, SupervisorLovett told leader Frank Colangelo that it was wrong for him
to wear a hat with a union logo on it, that ``the boys upstairs
are going to remember'' Colangelo's hat, that he was going
to have serious problems if the Union ``doesn't make it in,''
that he was hurting himself, and that it was in his best inter-
est to take it off. The evidence further shows that on the
same day, after leader Grando had visited the union picket
line notwithstanding Lovett's statement that he did not think
it was a good idea for Grando to go out there, Lovett asked
Grando what the Union had to say; and that when he replied
that the Union was thinking about picketing and boycotting
the Lansing store, Lovett said that the the Union had in fact
boycotted the store but had ``got chased away by the cops.''As the Company does not appear to dispute, the remarksmade by Supervisor Lovett in connection with the union hat
violated Section 8(a)(1) of the Act if directed to an admitted
employee. Mack's Supermarkets, 288 NLRB 1082 (1988).Further, the Company does not appear to dispute that if di-
rected to an admitted employee, the question directed to
Grando by Supervisor Lovett violated Section 8(a)(1). I so
find, in view of Lovett's prior statement to Grando that it
was not a good idea for Grando to go out to the picket line
where he engaged in the union conversations Lovett later
asked him about, Lovett's almost certainly erroneous impli-
cation to Grando that the Union's boycotting plans were un-
lawful,17the Company's subsequent reprisals against em-ployee Robinson because of his union activity (see infra part
II, F,3), the absence of any assurances against company re-
prisals for the boycotting and picketing which the Union was
at least reportedly considering, and the absence of any 207HIGHLAND SUPERSTORES18See O'Hare-Midway Limousine Service, 295 NLRB 463 (1989); AmericanTempering, 296 NLRB 699 (1989); Serv-U-Stores, 234 NLRB 1143, 1144(1978); Stanley Works, 171 NLRB 388, 389±390 (1968), enfd. 432 F.2d 358(6th Cir. 1970), cert. denied 402 U.S. 908 (1971). The Company has made
no effort before me to relitigate the status of leaders for any purpose.19Cf. Permanent Label Corp., 248 NLRB 118 fn. 2, 133±136 (1980), enfd.657 F.2d 512 (3d Cir. 1981), cert. denied 455 U.S. 940 (1982).20Cf. Johnnie's Poultry Co., 146 NLRB 770, 774±775 (1964), enf. denied344 F.2d 617 (8th Cir. 1965).21See Dependable Lists, 239 NLRB 1304, 1305 (1979); Campbell Soup Co.,225 NLRB 222, 226 (1976); Concrete Technology, 224 NLRB 961, 962 fn.6 (1976).claimed or apparent legitimate purpose for the questioning.See Synergy Gas Corp., 290 NLRB 900 (1988).The Company contends that the foregoing conduct with re-spect to leaders Colangelo and Grando did not violate the
Act because they were statutory supervisors. As previously
noted, the Board held otherwise in the representation pro-
ceeding. Accordingly, and because as to their status the
Company offered no evidence before me, I am constrained
to make a similar finding in the case at bar.18The Company further contends that its conduct with re-spect to leaders Colangelo and Grando did not violate the
Act because the Company allegedly entertained a good-faith
belief that they were supervisors. In so contending, the Com-
pany relies on Pillows of California, 207 NLRB 368, 372(1973). In the circumstances of this case, I reject this de-
fense. To the extent that Pillows may rest on the view that
the interests of thus wronged de facto employees are out-
weighed by equities which their employer's misapprehension
of their status may have afforded him, such employer equi-
ties did not survive the Board's decision, more than 3
months before the employer remarks attacked in the com-
plaint, that Colangelo and Grando were in fact statutory em-
ployees.19Further, the employer's conduct in Pillows had alegitimate purposeÐnamely, ascertaining whether the
prounion activities of the supposed supervisor were sufficient
to provide a basis for seeking dismissal of the Union's rep-
resentation petition.20No such legitimate purpose existed forSupervisor Lovett's interrogation of Grando as to what the
Union had to say at the picket line.21As to Lovett's state-ment to Colangelo that he should remove his union cap, the
Company's only even arguably legitimate interest (more than
3 months after the election, where Colangelo's hat-wearing
might have affected the results) was the Company's bare pre-
rogative of forbidding such conduct by supervisors. A need
for more than that interest is indicated by the cases cited
supra, footnote 21. Finally, the Pillows interrogation wasprefaced by an explanation of the reasons therefor and by a
statement that the employee did not have to answer her su-
pervisor's questions and would not be subject to reprisals if
she refused to reply. No such statements were made to
Grando.For the foregoing reasons, I find that the Company vio-lated Section 8(a)(1) of the Act by telling Colangelo to re-
move his union cap and by interrogating Grando about what
the Union said on the picket line.In the General Counsel's posthearing brief, he contends forthe first time that the Company further violated Section
8(a)(1) when Lovett, in response to Grando's inquiry about
whether he could go down to the picket line and see what
was going on, said no, Lovett did not think it was a good
idea for Grando to go out there. I agree with the GeneralCounsel that the issue thus presented was fully litigated, inview of its relevance to the legality of the interrogation al-
leged in the complaint and the absence of any record evi-
dence inconsistent with Grando's credited version of the con-
versation. See Sunbeam Corp., 287 NLRB 996 fn. 8 (1988).In addition, I agree with the General Counsel that this re-
mark violated Section 8(a)(1) because the remark constituted
a threat of possible, unspecified reprisals if Grando exercised
his statutory right to discuss with the pickets during his
lunch hour what was happening on the picket line.3. The allegedly unlawful change in duties and transferof employee RobinsonIn March or April 1988, about the time that the Unionfiled its petition, Supervisor Lovett told truckdriver Robinson
that ``We got to get this Union out of here,'' because if the
Union got in, the Company would get rid of the trucks and
there would be no more drivers' jobs. At some time before
the June 1988 representation election, Robinson volunteered
to Human Resources Director Andre that Robinson had been
in other unions before, did not agree with them, did not like
them, and did not want to have any part of them. Thereafter,
in September 1988, Lovett and Kruzel told Robinson that in
order to give employee Zimmer experience on the tractor-
trailer, he was being temporarily transferred to the tractor-
trailer ordinarily driven by Robinson and Robinson was
being temporarily transferred to the straight truck ordinarily
driven by Zimmer. However, when Robinson complained to
Division Operations Controller Sheehan about the switch,
Sheehan told Lovett and Kruzell to rescind the switch after
the end of the week. Robinson thereafter continued to drive
the tractor-trailer, and Zimmer continued to drive the straight
truck, until November 1988.Andre testified that at least after Robinson's preelectionremarks to Andre evincing dislike of unions, the Company
viewed Robinson as a ``no vote in the union situation.''
However, on November 9, 1988, about 4 months after the
election, Robinson wore a union hat to work, and this hat
was the subject of a deprecatory scatological remark by Su-pervisor Lovett. A few days later, Supervisor Kruzel,
Lovett's subordinate, told Robinson that effective November
14 or 15 Zimmer was again going to be transferred from the
straight truck to the tractor-trailer and Robinson was again
going to be transferred to the straight truck. When Robinson
once again complained to Sheehan, Sheehan initially revoked
the transfer again. However, a few days later, Lovett once
again told Robinson that he was being taken off the tractor-
trailer notwithstanding Sheehan's action. Thereafter, and until
January 1989, Robinson worked mostly in the warehouse,
and such driving as he did perform was performed mostly
with the straight truck. Effective about a month before his
changed assignments, Robinson had received a wage increase
of $1.45 an hour partly because he was driving the tractor-
trailer rather than working in the warehouse. However, in
December 1987 he had told Lovett that he preferred driving
to inside work. The Company's contention that it assigned
the tractor-trailer to Zimmer because the loads Zimmer was
hauling were too heavy for the straight truck he had been
driving fails to explain why the duties in connection with the
tractor-trailer deliveries of heavier loads were assigned to
Zimmer and not to Robinson. The contention that Zimmer
was better than Robinson at the duties which Zimmer per- 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22McCullough Environmental Services, 297 NLRB 546 (1990); Westing-house Broadcasting, 285 NLRB 205, 212 (1987), enfd. 849 F.2d 15 (1st Cir.1988); Allis-Chalmers Corp., 286 NLRB 219, 223±224 (1987). As previouslynoted, the validity of the certification is now being litigated before the United
States Court of Appeals for the Sixth Circuit.formed while using the tractor-trailer is not advanced by theCompany, and would be belied by Sheehan's willingness to
return Robinson to the tractor-trailer and by Robinson's prior
performance of Zimmer's duties in connection with straight-
truck deliveries for several days in September 1988. Nor is
there any evidence that Zimmer shared Robinson's pref-
erence for driving the tractor-trailer or his dislike of inside
work.The foregoing evidence shows, at least prima facie, thatRespondent transferred Robinson and changed his duties,
from driving the tractor-trailer to working in the warehouse
and driving the straight truck, at least in part because, by
wearing a union hat, he revealed his union sympathies to the
Company for the first time. Accordingly, a finding of unlaw-
ful transfer and change must be made unless the Company
can show, by a preponderance of the evidence, that such ac-
tion would have been taken even absent Robinson's pro-
tected conduct. NLRB v. Del Rey Tortilleria, 787 F.2d 1118,1123 (7th Cir. 1986); NLRB v. Rain-Ware, 732 F.2d 1349,1353 (7th Cir. 1984); NLRB v. Bishopric Products Co., 777F.2d 1119, 1121 (6th Cir. 1985); NLRB v. Health Care Lo-gistics, 784 F.2d 232, 235±237 (6th Cir. 1986). My findingthat the reasons given by the Company for the transfer and
change were pretextual necessarily means that the reasons
advanced by the Company either did not exist or were not
in fact relied on, thereby leaving intact the inference of
wrongful motive established by the General Counsel. Spring-field Manor, 295 NLRB 17 fn. 2 (1989); see also GrandRapids Die Casting Corp. v. NLRB, 831 F.2d 112, 116 (6thCir. 1987). Accordingly, I find that by changing the job du-
ties of and transferring employee Robinson in November
1988, Respondent violated Section 8(a)(1) and (3) of the Act.4. The alleged unlawful unilateral actionIt is well settled that an employer violates Section 8(a)(5)and (1) of the Act by effecting changes with respect to man-
datory subjects of collective bargaining without giving the
statutory representative of the affected employees prior no-
tice and an opportunity to bargain about the change. NLRBv. Katz, 369 U.S. 736, 747±748 (1962). Although the Com-pany contends that the Union here never was the statutory
representative of the Company's employees, and that the cer-
tification was improperly issued, in the instant proceeding I
am required to accept the validity of the certification.22Fur-ther, the Company errs in contending that even assuming the
validity of the Union's June 1988 election victory and Au-
gust 1988 certification, the duty to refrain from unilateral ac-
tion did not arise until the Board's refusal in February 1989
(after the alleged unilateral changes attacked in the com-
plaint) to review the Regional Director's August 1988 action
in overruling the Company's objections and certifying the
Union. Rather, the Company's duty to refrain from unilateral
action arose when the Union's majority status was shown in
June 1988 by the tally of ballots which led to the Union'scertification in August 1988, before the alleged unilateral
changes. NLRB v. Allied Products Corp., 548 F.2d 644, 653(6th Cir. 1977); NLRB v. McCann Steel Co., 448 F.2d 277,279 (6th Cir. 1971); Westinghouse, supra, 849 F.2d at 20±22, 285 NLRB at 212±213.The complaint in Case 13±CA±28816 alleges, inter alia,that in early October 1988 the Company eliminated the third
shift, without giving the Union prior notice and an oppor-
tunity to bargain with respect to such conduct and its effects.Further, company counsel stated at the hearing that he did
not deny that the elimination of the third shift was a manda-
tory subject of collective bargaining. See San Antonio Port-land Cement Co., 277 NLRB 338 (1985). Moreover, it isundenied that because the third shift was eliminated, leader
Powell was compelled to choose between being downgraded
(as he was) or working on a leader's job with a schedule
and/or duties which he disliked. Accordingly, I find that the
Company violated Section 8(a)(5) and (1) of the Act by
eliminating the third shift without giving the Union prior no-
tice and an opportunity to bargain about such conduct and
its effects.The uncontradicted evidence shows that before December1988, as to breaches of the company rules against smoking
in the warehouse and certain other areas, the Company ar-
ticulated and followed the policy of imposing discipline
which sometimes consisted of oral warnings, sometimes con-
sisted of written warnings, sometimes consisted of suspen-
sions, and sometimes consisted of discharge. It is
uncontradicted that in December 1988, after the Union's cer-
tification, the Company advised the employees that an em-
ployee who was caught smoking in the warehouse would be
``automatically terminated.'' In view of the earlier possible
alternatives ranging down to a mere oral warning, I disagree
with the Company that such a rule merely constitute a re-
statement of the prior rule that discharge was ``always a pos-
sible punishment.'' See Electri-Flex Co., 228 NLRB 847,855±857 (1977), enfd. 570 F.2d 1327, 1332±1333 (7th Cir.
1978), cert. denied 439 U.S. 911 (1978); Adair StandishCorp., 290 NLRB 317 (1988); Migali Industries, 285 NLRB820 (1987). Accordingly, I find that the Company violated
Section 8(a)(5) and (1) of the Act by unilaterally changing
the discipline imposed on employees for violating the Com-
pany's no-smoking policy.Prior to October 20, 1988, the Company offered overtimein the order of the employees' seniority. If no or too few em-
ployees volunteered for such overtime work, the Company
assigned the work to the needed number of employees begin-
ning from the bottom of the seniority list, and these junior
employees were required to work the overtime. Moreover, on
occasion employees would refuse, because of prior commit-
ments, overtime which was scheduled at very short notice.
The Company's brief correctly points out that on October 20,
1989, the Company announced a new policy of giving em-
ployees at least 24 hours' advance notice of overtime. How-
ever, the wording of the October 20 memo which the Com-
pany issued to the employees about overtime belies the Com-
pany's contention that the only change made was from oral
scheduling to written scheduling. Rather, the memo stated
that overtime which was scheduled more than 24 hours in
advance would be mandatory for all employees assigned
thereto, and that overtime would be distributed as evenly as
possible. Accordingly, I find that the Company violated Sec-
tion 8(a)(5) and (1) of the Act by unilaterally changing over-
time assignments from voluntary to mandatory, without giv-
ing the Union prior notice and an opportunity to bargain 209HIGHLAND SUPERSTORES23The relevant complaint does not allege that the Company violated the Actby changing its method of deciding which employees were to be assigned
overtime.about the change. Wellman Industries, 248 NLRB 325, 339(1980).23In addition, I find that the Company violated Section8(a)(5) and (1) of the Act when, admittedly without giving
the Union prior notice and an opportunity to bargain, the
Company put into effect at the Lansing, Illinois facility the
October 1988 wage increases. The size of such increases was
determined partly by the discretionary determination of the
Company's Detroit management as to the total dollar amount
of wage increases which could be granted by the Company's
Lansing, Illinois management; by Detroit management's dis-
cretionary determination as to how this total amount was to
be divided among the respective departments; by Detroit
management's discretionary determination as to which job
classifications were to receive particularly large (because De-
troit management believed them to be paid less than the mar-
ket rate) or particularly small (because Detroit management
believed them to be paid more than the market rate); and by
Detroit management's discretionary determination as to the
``curve'' on which performance rating scores should be
given, and as to which increases should be given within each
job classification. In view of the foregoing, the increases in
question were ``in no sense automatic, but were informed by
a large measure of discretion. There simply is no way in
such case for a union to know whether or not there has been
a substantial departure from past practice, and therefore the
union may properly insist that the company negotiate as to
the procedures and criteria for determining such increases.''
Katz, supra, 369 U.S. at 746±747; Oneita Knitting Mills, 205NLRB 500 (1973); Specialty Steel Treating, 279 NLRB 670(1986); Advertiser's Mfg. Co., 280 NLRB 1185, 1195±1196(1986), enfd. 823 F.2d 1086 (7th Cir. 1987); M.A. Harrison
Mfg. Co., 253 NLRB 675, 681 (1980), enfd. 682 F.2d 580(6th Cir. 1982). I note, moreover, that in 1988 the Company
changed the dates on which it had previously conducted
wage reviews and granted wage increases, thereby reducing
from 12 to 10-1/2 months the performance period covered by
the appraisals and causing the Company to give to employees
hired during August 1988, merit appraisals which they would
not have received in 1987 if hired during August 1987. The
Company errs in relying on NLRB v. Patent Trader, 415F.2d 190, 199±200 (2d Cir. 1969), modified 426 F.2d 791
(2d Cir. 1970); in Patent Trader, the wage increases weregiven pursuant to normal company policy while the employer
was negotiating with the bargaining representative, which
knew about them but did not protest either the increases or
the employer's general practice of periodic wage increases.
See Peelle Co., 289 NLRB 113 fn. 4 (1988).In addition, I find that the Company violated Section8(a)(5) and (1) when the Company, without giving the Union
prior notice and an opportunity to bargain, abandoned the
practice of scheduling leaders to work Monday through Fri-
day, a schedule which entitled them to overtime for Saturday
when they were required to work on that day as well; and,
instead, required leaders who were scheduled to work on Sat-
urday to take a day off during the week, a schedule which
entitled them to straight time only. I find that this change
constituted a mandatory subject of collective bargaining.
Rocky Mountain Hospital, 289 NLRB 1370 (1988); AmericanOil Co., 238 NLRB 294 (1978), enfd. 602 F.2d 184 (8th Cir.1979); Distribution Services West, 262 NLRB 764, 774(1982); Rahco, Inc., 265 NLRB 235, 253±254 (1982); Geor-gia Pacific Corp., 275 NLRB 67 (1985); see also S.S
Kresge Co. v. NLRB, 416 F.2d 1225, 1230 fn. 8 (6th Cir.1969). No different result is suggested by Kal-Die CastingCorp., 221 NLRB 1068 (1975), relied on by the Company,where the employer was in fact recognizing the employees'
bargaining representative and there was no evidence that the
employer's production scheduling and adjustments relating to
diminishing hours of work varied from the employer's past
practice or that the union, which the employer recognized
after its certification, at any time attempted to broach those
issues with the employer. In the instant case, the Company
never recognized the Union and was limiting overtime by
changing the Company's prior practice with respect to the
weekday scheduling of leaders who worked on Saturdays.CONCLUSIONSOF
LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Company has violated Section 8(a)(1) of the Actby forbidding employees to discuss their wages with each
other; by threatening an employee with reprisals for wearing
union insignia; by interrogating an employee as to what the
Union had to say on a picket line; and by threatening an em-
ployee with reprisals for discussing with union pickets during
his lunch hour what was happening on the picket line.4. The Company has violated Section 8(a)(1) and (3) ofthe Act by changing the job duties of and transferring em-
ployee Nicholas Robinson.5. The following employees of the Company constitute aunit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All full-time and regular part-time warehousemen andtruck drivers, lead persons, janitors, and maintenance
employees employed at the Company's facility cur-
rently located at 16801 Exchange Avenue, Lansing, Illi-
nois; but excluding office clerical employees, service
technician employees, guards, and supervisors as de-
fined in the Act.6. At all times since August 5, 1988, the date of theUnion's certification, the Union by virtue of Section 9(a) of
the Act has been the exclusive representative of the employ-
ees in the unit described in Conclusion of Law 5 for the pur-
poses of collective bargaining with respect to rates of pay,
wages, hours of employment, and other terms and conditions
of employment.7. The Company has violated Section 8(a)(5) and (1) ofthe Act by taking the following action without giving the
Union prior notice and an opportunity to bargain:(a) Eliminating the third shift.(b) Changing its policy with respect to discipline forsmoking in forbidden areas.(c) Changing overtime assignments from voluntary tomandatory. 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24If no exceptions are filed as provided by Sec. 102.46 of the Rules andRegulations of the National Labor Relations Board, the findings, conclusions,
and recommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and become its findings, conclusions, and Order, and
all objections to them shall be deemed waived for all purposes.(d) Putting the October 1988 wage increases into ef-fect.(e) Reducing the overtime of leaders.8. The unfair labor practices set forth in Conclusions ofLaw 3±4 and 7 affect commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.THEREMEDYHaving found that the Company has violated the Act incertain respects, I shall recommend that the Company be re-
quired to cease and desist therefrom, and from like or related
conduct, and to take certain affirmative action necessary to
effectuate the policies of the Act.The Company will be required to rescind the rule forbid-ding discussion of wages with other employees. BecauseRobinson has been returned to the duties which he performed
before the discrimination against him, no reinstatement order
is required as to him. Although it seems unlikely that the dis-
crimination against him caused him to suffer any monetary
loss, as a precaution a make-whole order will issue as to
him. Also, the Company will be required, on the Union's re-
quest, to (1) reinstitute the third shift; (2) as to the system
for assigning overtime, return to the system in effect before
October 20, 1988; (3) as to the discipline to be imposed for
smoking in unauthorized areas, return to the system in effect
before December 1988; and (4) rescind the unilateral wage
increases granted in October and November 1988; but noth-
ing in this Order is to be construed as requiring the Company
to cancel any wage increase without a request from the
Union. No rescission requirement is called for as to the uni-
lateral changes with respect to leaders' overtime, because the
Company has returned to its previous practice. Further, the
Company will be required to offer, to any employees who
may have been discharged for breach of the unlawful rule
against discussion of wages or in consequence of the unilat-
eral change in disciplinary policy for smoking or the unilat-
eral change which rendered overtime mandatory instead of
voluntary, and to any employee (including but not limited to
Steven Powell), who may have been laid off or transferred
in consequence of the unilateral discontinuance of the third
shift, reinstatement to the jobs of which they were unlawfully
deprived, or if such jobs no longer exist, substantially equiv-
alent jobs, without prejudice to such employees' seniority or
any other rights and privileges previously enjoyed. In addi-
tion, the Company will be required to make employees (in-
cluding but not limited to Steven Powell) whole for any loss
of pay they may have suffered by reason of the Company's
unilateral discontinuance of the third shift, and to make em-
ployees whole for any loss of pay they may have suffered
by reason of discharge or other discipline for breach of the
unlawful rule against discussion of wages, or by reason of
the Company's unilateral changes with respect to discipline
for smoking, making overtime assignments mandatory in-
stead of voluntary and reducing the overtime for leaders. All
sums due under this Order shall include interest as computed
in New Horizons for the Retarded, 283 NLRB 1173 (1987).Loss of pay due to separation from employment is to be
computed in the manner prescribed in F.W. Woolworth Co
.,90 NLRB 289 (1950).In addition, the Company will be required to expungefrom its files any reference to any discipline for discussingwages with other employees, and to any discharge due to theunilateral change in disciplinary policy for smoking in unau-
thorized areas. Finally, the Company will be required to post
appropriate notices.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended24ORDERThe Respondent, Highland Superstores, Inc., Lansing, Illi-nois, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Forbidding employees to discuss wages with eachother.(b) Threatening employees with reprisals for wearingunion insignia or for engaging on such employees' own time
in discussions with union pickets on a picket line.(c) Interrogating employees about protected activity in amanner constituting interference, restraint, or coercion.(d) Discouraging membership in Highway Drivers,Dockmen, Spotters, Rampmen, Meat Packinghouse and Al-
lied Products Drivers, Helpers and Office Workers and Mis-
cellaneous Employees, Local 710, affiliated with the Inter-
national Brotherhood of Teamsters, Chauffeurs, Warehouse-
men and Helpers of America, AFL±CIO, or any other labor
organization, by transferring them, changing their job duties,
or otherwise discriminating in regard to hire or tenure of em-
ployment or any term or condition of employment.(e) Making changes with respect to number of shifts, dis-ciplinary policy, whether employees are required to accept
overtime assignments, wages, amount of overtime, or any
other mandatory subjects of collective bargaining, regarding
the following unit for collective bargaining, without giving
Local 710 prior notice and an opportunity to bargain:All full-time and regular part-time warehousemen andtruck drivers, lead persons, janitors and maintenance
employees employed at Respondent's facility currently
located at 16801 Exchange Avenue, Lansing, Illinois,
but excluding office clerical employees, service techni-
cian employees, guards and supervisors as defined in
the Act.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request by Local 710, (1) reinstitute the third shift;(2) as to the system for assigning overtime, return to the sys-
tem in effect before October 20, 1988; (3) as to the dis-
cipline to be imposed for smoking in unauthorized areas, re-
turn to the system in effect before December 1988; and (4)
rescind the unilateral wage increases granted in October and
November 1988; but nothing in this Order is to be construed
as requiring Respondent to cancel any wage increase without
a request from Local 710. 211HIGHLAND SUPERSTORES25If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(b) Offer to any employees who may have been dischargedfor breach of the unlawful rule against discussing wages with
other employees, or in consequence of the unilateral change
in disciplinary policy for smoking or the unilateral change
which rendered overtime mandatory instead of voluntary, and
to any employees (including but not limited to Steven Pow-
ell) who were laid off or transferred in consequence of the
unilateral discontinuance of the third shift, reinstatement to
the jobs of which they were unlawfully deprived, or, if such
jobs no longer exist, substantially equivalent jobs, withoutprejudice to such employees' seniority or any other rights
and privileges previously enjoyed.(c) Make Nicholas Robinson whole for any loss of pay hemay have suffered by reason of the discrimination against
him, in the manner set forth in the remedy part of this deci-
sion.(d) Make employees whole for any loss of pay they mayhave suffered by reason of discharge or other discipline for
breach of the unlawful rule forbidding discussion of salaries
with other employees, or by reason of the unilateral change
which rendered overtime mandatory instead of voluntary, or
by reason of the unilateral change in the system of discipline
for smoking in unauthorized areas, in the manner set forth
in the remedy part of this decision.(e) Make employees (including but not limited to StevenPowell) whole for any loss of pay they may have suffered
by reason of the unilateral discontinuance of the third shift,
in the manner set forth in the remedy part of this decision.(f) Make employees Steven Powell, Frank Colangelo, DinoGrando, Gerald Kulikowski, Frank Brod, and Tim Balmes
whole for any loss of pay they may have suffered by reason
of Respondent's unilateral change with respect to overtime
work for leaders, in the manner set forth in the remedy part
of this decision.(g) Rescind the rule which forbids employees to discusswages with each other.(h) Remove from its files any reference to any dischargesin consequence of the unilateral change in disciplinary policy
for smoking, any discharges or other discipline resulting
from the unilateral change with respect to making overtime
mandatory rather than voluntary, and any discharges or other
discipline for breach of the rule against discussing wages
with other employees, and give the employees in question
written notification that this has been done and that the per-
sonnel action in question will not be used against them in
any way.(i) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security records, timecards, timesheets, per-
sonnel records and reports, and all other records necessary or
useful for analyzing and computing the amounts due under
the terms of this Order.(j) Post at its Lansing, Illinois facility copies of the at-tached notice marked ``Appendix.''25Copies of the notice,on forms provided by the Regional Director for Region 13,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(k) Notify the Regional Director within 20 days from thedate of this Order what steps the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
forbid you to discuss wages with eachother.WEWILLNOT
threaten you with reprisals for wearingunion insignia or for discussing with union pickets, during
your own time, what is happening on the picket line.WEWILLNOT
interrogate you about protected activity ina manner constituting interference, restraint, or coercion.WEWILLNOT
discourage membership in Highway Driv-ers, Dockmen, Spotters, Rampmen, Meat Packinghouse and
Allied Products Drivers, Helpers and Office Workers and
Miscellaneous Employees, Local 710, affiliated with the
International Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO, or any other
union, by changing your job duties, by transferring you, or
by otherwise discriminating in regard to hire or tenure of em-
ployment or any term or condition of employment.WEWILLNOT
make changes with respect to number ofshifts, disciplinary policy, wages, amount of overtime,whether employees are required to accept overtime assign-
ments, or any other mandatory subjects of collective bar-
gaining, regarding the following unit for collective bar-
gaining, without giving Local 710 prior notice and an oppor-
tunity to bargain:All full-time and regular part-time warehousemen andtruck drivers, lead persons, janitors and maintenance
employees employed at our facility currently located at
16801 Exchange Avenue, Lansing, Illinois, but exclud-
ing office clerical employees, service technician em-
ployees, guards, and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of your rights under
the Act.WEWILL
rescind our rule which forbids you to discusswages with each other.WEWILL
, on request by Local 710:(1) Reinstitute the third shift.(2) As to the system for assigning overtime, returnto the system in effect before October 20, 1988. 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(3) As to the discipline to be imposed for smokingin unauthorized areas, return to the system in effect be-
fore December 1988.(4) Rescind the wage increases granted in Octoberand November 1988; but nothing in this Order is to be
construed as requiring us to cancel any wage increase
without a request from Local 710.WEWILL
offer to any employees who may have been dis-charged for breach of our unlawful rule against discussing
wages with other employees, or in consequence of the unilat-
eral change in disciplinary policy for smoking or the unilat-
eral change which rendered overtime mandatory instead of
voluntary, and to any employees (including but not limited
to Steven Powell) who were laid off or transferred in con-
sequence of the unilateral discontinuance of the third shift,
reinstatement to the jobs of which they were unlawfully de-
prived, or, if such jobs no longer exist, substantially equiva-
lent jobs, without prejudice to such employees' seniority or
other rights and privileges previously enjoyed.WEWILL
make Nicholas Robinson whole, with interest,for any loss of pay he may have suffered by reason of the
discriminatory change in his job and duties between Novem-
ber 1988 and about January 1989. He has been reassigned
to his previous job and duties.WEWILL
make employees whole, with interest, for anyloss of pay they may have suffered by reason of dischargeor other discipline for breach of our unlawful rule forbiddingdiscussion of salaries with other employees, or by reason of
the unilateral change which rendered overtime mandatory in-
stead of voluntary, or by reason of the unilateral change in
the system of discipline for smoking in unauthorized areas.WEWILL
make employees (including but not limited toSteven Powell) whole, with interest, for any loss of pay they
may have suffered by reason of the unilateral discontinuance
of the third shift.WEWILL
make employees Steven Powell, FrankColangelo, Dino Grando, Gerald Rulikowski, Frank Brod,
and Tim Balmes whole, with interest, for any loss of pay
they may have suffered by reason of our unilateral change
with respect to overtime work for leaders. As to this matter,
the prior policy has been restored.WEWILL
remove from our files any reference to any dis-charges in consequence of the unilateral change in discipli-
nary policy for smoking, any discharge or other discipline re-
sulting from the unilateral change with respect to making
overtime mandatory rather than voluntary, and any dis-
charges or other discipline for breach of the rule against dis-
cussing wages with other employees, and give the employees
in question written notification that this has been done and
that the personnel action in question will not be used against
them in any way.HIGHLANDSUPERSTORES, INC.